DETAILED ACTION

Response to Arguments

Applicant's arguments filed 8/26/2022 have been fully considered.

The statutory double patenting rejection has been withdrawn in view of the claim amendments.

The 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn in view of the claim amendments. New rejections have been made, necessitated by amendment.

The claims are newly rejected under 35 U.S.C. 101, necessitated by amendment.

Regarding Applicant’s argument that the cited prior art does not teach the limitations of amended claims 1, 8, and 15, Examiner respectfully disagrees. In Examiner’s view the language “upon concluding that GNSS spoofing is present, identifying a vehicle state that was determined at or prior to the GNSS spoofing being present, and propagating the vehicle state forward in time using only sensor data that is not reliant on GNSS input” does not distinguish over Song’s teachings. The normal operation of Song’s INS would be, at the time of GNSS spoofing being present, to propagate the vehicle state forward in time using only sensor data that is not reliant on GNSS input. Please see the rejection below for further details.

In claims 7, 14, and 16, use of (1) an odometer to measure acceleration and (2) a running mean to provide smoothing is taken to be admitted prior art because Applicant did not traverse Examiner’s assertion of official notice. 

Claim Rejections - 35 USC § 101

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Analysis for claim 1:
Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
determining a first vehicle state based on information from an INS without GNSS input;
determining a second vehicle state based on information from an INS with GNSS input;
concluding that GNSS spoofing is present when a difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold; and
upon concluding that GNSS spoofing is present, identifying a vehicle state that was determined at or prior to the GNSS spoofing being present, and propagating the vehicle state forward in time using only sensor data that is not reliant on GNSS input.

	These steps fall within the mental processes grouping of abstract ideas enumerated in the 2019 PEG because they comprise observations and evaluations that can be performed in the human mind or by a human with paper and pencil.

	Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 does not recite any other elements that could integrate the judicial exception into a practical application. Examiner notes that the two determining steps identified as part of the abstract idea could alternatively be viewed as steps for gathering data. In such case they would comprise mere insignificant extra-solution activity and would not integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the claim either does not recite any additional elements, or the additional elements comprise insignificant extra-solution activity. In each case the claim does not include any elements that amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.

	Claims 8 and 15 differ from claim 1 in reciting generic computer equipment (processor, memory, non-transitory computer readable medium) that is merely used as a tool to perform the abstract idea. These elements therefore do not integrate the judicial exception into a practical application or add significantly more.

	Claims 2-5, 7, 9-12, 14, and 16-20 recite further elements that could be performed in the human mind or by a human with paper and pencil. These elements therefore do not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 line 12, it is unclear what “sensor data that is not reliant on GNSS input” comprises. It is unclear whether or not the sensor data corresponds to “information from an INS without GNSS input” as recited in lines 3-4.

Claims 8 and 15 recite the same language as claim 1 and are rejected as indefinite for the same reasons.

Regarding claims 6 and 13, it is unclear how, in steps (b) and (c) respectively, “utilizing only the first vehicle state as a correct vehicle state” relates to the amended claim 1 and 8 language “upon concluding that GNSS spoofing is present, identifying a vehicle state that was determined at or prior to the GNSS spoofing being present, and propagating the vehicle state forward in time using only sensor data that is not reliant on GNSS input”. Is the “first vehicle state” recited in claims 6 and 13 the same as the vehicle state determined and propagated in claims 1 and 8? 

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2).

Regarding claims 1, 8, and 15, Song teaches a method, system, and non-transitory computer readable medium for detecting and mitigating Global Navigation Satellite System (GNSS) spoofing events (Figs. 5-6; paras. [0047]-[0053]; Fig. 2), comprising:
determining a first vehicle state based on information from an Inertial Navigation System (INS) without GNSS input (520-530, Fig. 5; 620-640, Fig. 6 “sensor data”; IMU 50, Fig. 2; para. [0041]); 
determining a second vehicle state based on information from a
concluding that GNSS spoofing is present when a difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold (“No” 540, Fig. 5 or 650, Fig. 6);
upon concluding that GNSS spoofing is present (570, Fig. 5; 670, Fig. 6; paras. [0047], [0053]), identifying a vehicle state that was determined at or prior to the GNSS spoofing being present, and propagating the vehicle state forward in time using only sensor data that is not reliant on GNSS input (580, Fig. 5; 680, Fig. 6; paras. [0050] and [0057] “disregards the position signals in determining the actual position of vehicle”; paras. [0040]-[0041] teach using reference signals from IMU instead when GNSS spoofing identified; para. [0048] teaches that IMU propagates vehicle state forward in time; a vehicle stated determined at the time of identifying GNSS spoofing is implicitly “identified” and propagated without GNSS input).
As indicated by the lined through language above, Song does not teach determining the second vehicle state based on an INS with GNSS input. Song merely teaches determining the second vehicle state based on GNSS.
Altrichter, in analogous art, teaches comparing a first vehicle state based on information from an INS without GNSS input to a second vehicle state based on information from an INS with GNSS input (9:10-33 “pure INS” and “GPS-aided INS” or “Hybrid GPS/INS”) in order to detect spoofing (4:52-64 “spoofing”).
It would have been obvious to modify Song according to Altrichter by implementing the GNSS as an INS with GNSS input because it is a simple substitution of one known type of GNSS-based positioning system for another, both of which are known to be used to detect GNSS spoofing, to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is detecting spoofing in an INS with GNSS input rather than in a simple GNSS.  

Regarding claims 2, 9, and 17, Song teaches at least one vehicle state processing path (24, Fig. 2), where two or more consecutive processing runs based on INS sensor information are implied by the repetition of Song’s position determination, indicated by “Yes” at 540, Fig. 5 and para. [0049].

Regarding claims 3, 10, and 18, Altrichter teaches initializing consecutive INS processing runs with GNSS input (4:60-65).

Regarding claims 6 and 13, in addition to what has already been discussed with respect to claims 1 and 8 above, Song teaches a vehicle (10, Fig. 1), and further teaches implementing the functions of Figs. 5 and 6 at an off-board control subsystem (“in the cloud, or another remote location”, para. [0034]).

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Wang (US 20090254278 A1, cited on IDS).

Regarding claims 4, 11, and 19, Song and Altrichter do not teach reevaluating at least one vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was concluded to be present. 
Wang, in analogous art, teaches reevaluating at least one vehicle state processing path, when the difference between the first vehicle state and the second vehicle state exceeds a predetermined threshold, to extricate a GNSS component from the processing path to at least a predetermined amount of time prior to when the GNSS spoofing was concluded to be present (paras. [0011]-[0012], esp. last nine lines of para. [0012]). Wang performs said extrication in order to provide a correction (para. [0012] last nine lines). It would have been obvious to further modify Song according to Wang in order to provide a correction.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Stephens (US 20130185020 A1).

Regarding claims 5, 12, and 20, Song teaches first and second processing paths (GNSS 30 processes measurements to determine position and processing device 24 processes measurements from IMU 50), and in the absence of any effort to synchronize the two, one would expect them to be staggered in time. See Stephens para. [0050]. Altrichter also teaches first and second processing paths (“Hybrid Inertial” and “Pure Inertial”, Fig. 1), and a buffer similar to Stephens’ (19, Fig. 5A). 

Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20190243002 A1) in view of Altrichter (US 10641906 B2) and further in view of Wietfeldt (US 20170070971 A1) and OFFICIAL NOTICE.

Regarding claims 7, 14, and 16, Song does not teach that concluding that GNSS spoofing is present further comprises determining that a running mean acceleration difference between a vehicle odometer-based acceleration measurement and a GNSS-based acceleration measurement exceeds a predetermined threshold.
Wietfeldt, in analogous art, identifies spoofing (para. [0025]) when an acceleration difference between an inertial-based acceleration measurement and a GNSS-based acceleration measurement exceeds a predetermined threshold (para. [0099]). It would have been obvious to further modify Song in view of Wietfeldt in order to provide an additional indication of spoofing. This is a matter of using a known technique to improve similar devices (methods, or products) in the same way, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Wietfeldt does not teach a vehicle odometer. However Examiner takes OFFICIAL NOTICE than an odometer is a well-known means for measuring acceleration. It would have been obvious to further modify Song by implementing the acceleration measurement using an odometer because it is a simple substitution of one known means for measuring acceleration for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. Further, Examiner notes that Song’s vehicle comprises an odometer (55, Fig. 2).
Wietfeldt further does not teach a running mean acceleration difference. However Examiner takes OFFICIAL NOTICE that it is well-known to determine a running mean in order to smooth noisy data. It would have been obvious to further modify Song by determining a running mean acceleration difference in order to provide smoothing and avoid erroneous spoofing detections.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648